Case 2:19-cv-11889-VAR-APP ECF No. 27 filed 04/27/20     PageID.378   Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GARY LIN, individually and on
behalf of all others similarly
situated,

          Plaintiff,
                                             Case No. 19-11889
v.                                           Honorable Victoria A. Roberts
                                             Mag. Judge Anthony P. Patti

CRAIN COMMUNICATIONS INC.,

     Defendant.
_________________________________/

     ORDER GRANTING MOTION FOR LEAVE TO AMEND COMPLAINT
                         [ECF No. 23]
     I.      INTRODUCTION/BACKGROUND
          Gary Lin (“Lin”) filed this class action complaint alleging that Crain

Communication, Inc. (“Crain”) violated Michigan’s Personal Privacy

Protection Act, M.C.L. § 445.1712 (“PPPA”), and was unjustly enriched by

disclosing sensitive and statutorily protected information to third parties.

          Lin alleges that Crain unlawfully disclosed Personal Reading

Information (“PRI”) to data mining companies. [ECF No. 6, PageID.60, ¶ 9].

Lin also contends that Crain sold “highly detailed customer lists,” including

sensitive information, about him and others to interested third parties. [ECF

No. 6, PageID.68, ¶ 28].

                                         1
Case 2:19-cv-11889-VAR-APP ECF No. 27 filed 04/27/20      PageID.379   Page 2 of 5




         Before the Court is Lin’s Motion for Leave to file a Second Amended

Complaint. Lin seeks to add two plaintiffs who were also subscribers during

the class period. For the reasons stated below, the Court GRANTS Lin’s

motion.

   II.     LEGAL STANDARD
         Under Fed.R.Civ.P. 15(a)(1), “[a] party may amend its pleading once

as a matter of course within” 21 days after service or, “if the pleading is one

to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f) motion, whichever is earlier.” Kittle v. Am.'s Test Kitchen LP, 2019

WL 6496596, at *1 (E.D. Mich. Dec. 3, 2019). However, if a plaintiff does not

meet the requirements of section (a)(1), he may amend his Complaint only

with the opposing party's written consent or the court's leave. “The court

should freely give leave when justice so requires.” Id.

         In determining whether to allow an amendment, “the court should

consider the delay in filing, the lack of notice to the opposing party, bad faith

by the moving party, repeated failure to cure deficiencies by previous

amendments, undue prejudice to the opposing party, and futility of the

amendment.” Perkins v. Am. Elec. Power Fuel Supply, Inc., 246 F.3d 594,

605 (6th Cir. 2001).

                                       2
Case 2:19-cv-11889-VAR-APP ECF No. 27 filed 04/27/20      PageID.380   Page 3 of 5




   III.     ANALYSIS
          The Court considers whether Lin’s motion is brought in good faith, and

whether any of the Perkins factors pertain.

          The Court finds Lin properly sought leave in good faith to add two more

plaintiffs who were subscribers during the class period. “[C]ourts not only

may, but should, ‘respond to the pre-certification mooting of a class

representative’s claims by permitting substitution of a new class

representative.’” In re Nat’l Australia Bank Sec. Litig., 2006 WL 3844463, at

*3 (S.D.N.Y. Nov. 8, 2006) (quoting In re Thornburgh, 869 F.2d 1503, 1509

(D.C.Cir.1989) (collecting cases); 1 Newberg on Class Actions § 2:8 (5th ed.)

(“Substitution among class representatives is otherwise allowed so long as

there are several and at least one has standing throughout the case”).

          Allowing this amendment will not cause undue delay. This Court

denied an earlier motion filed by Crain challenging Lin’s standing. [ECF No.

18]. Following that order, Crain answered Lin’s Amended Complaint on

January 30, 2020, again raising standing issues. Only 20 days later, Lin filed

this motion to add additional class representatives. This does not begin to

approach undue delay.

          Crain will not be prejudiced if this amendment is allowed. This request

for leave was filed before the Court even held its initial scheduling
                                         3
Case 2:19-cv-11889-VAR-APP ECF No. 27 filed 04/27/20   PageID.381   Page 4 of 5




conference. Furthermore, the proposed amendment contains the same

allegations as are in Lin’s First Amended Complaint – it only adds two more

plaintiffs. In response, Crain argues that it would be forced “to defend new

claims.” [ECF No. 25, PageID. 348]. This is untrue. Since the factual and

legal allegations in the Second Amended Complaint are the same as those

in the First Amended Complaint, the Court finds Crain will not be unduly

prejudiced if it allows Lin leave to file a Second Amended Complaint. “To

deny a motion to amend, a court must find at least some significant showing

of prejudice to the opponent.” Duggins v. Steak N’ Shale, Inc., 195 F.3d 828,

834 (6th Cir. 1999).

      Crain also argues that Lin’s attempt to amend is done in bad faith

because Lin fails to provide proof of standing to support his PPPA claim.

Crain relies on In re Flash Memory Antitrust Litig. 2010 WL 2465329, at *3

(N.D. Cal. June 10, 2010). In re Flash, the Court denied plaintiff’s motion to

amend two years into the litigation because plaintiff did not have standing.

This case is distinguishable on multiple grounds: (1) this Court already

determined that Lin has standing to bring suit, and (2) Lin seeks to add class

representatives a mere 20 days after Crain filed its Answer.




                                      4
Case 2:19-cv-11889-VAR-APP ECF No. 27 filed 04/27/20       PageID.382   Page 5 of 5




         Finally, Crain alleges that Lin failed to submit proof of his subscription

to Autoweek during the relevant period. However, at this stage of the

proceedings, Lin need only allege that he was a subscriber.

   IV.      CONLUSION

   Lin’s motion for leave to amend [ECF No. 23] is GRANTED.



                                              s/ Victoria A. Roberts
                                              Victoria A. Roberts
                                              United States District Judge

   Dated: April 27, 2020




                                          5
